Dear Mr. Bernard:
In response to your inquiry of recent date, note that the law prohibits a full-time deputy sheriff from simultaneously holding the office of police juror, as the law provides:
     D.  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or  full-time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.  In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added); see LSA-R.S. 42:63(D).
The office of police juror is an elective office; the office of deputy sheriff is an appointive office and since the latter is held on a full-time basis, such concurrent holding of positions is violative of the statute quoted above.
Very truly yours,
                        RICHARD P. IEYOUB ATTORNEY GENERAL
                        BY: KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:  January 28, 1998
Date Released:  January 29, 1998